                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

 GENOSOURCE, LLC,
     Plaintiff/Counter-Defendant,

 v.                                             PARTIES’ LR 41(B)
                                             NOTICE OF SETTLEMENT
 INGURAN, LLC, dba SEXING
 TECHNOLOGIES,
       Defendant/Counter-Plaintiff,
 _________________________________
                                            Case No. 18-CV-113-CJW-KEM
 INGURAN, LLC, dba SEXING
 TECHNOLOGIES,
      Third-Party Plaintiff,

 v.

 HAWKEYE BREEDER SERVICES, INC.,
     Third-Party Defendant.


 INGURAN, LLC dba SEXING
 TECHNOLOGIES,
      Plaintiff,

 v.

 GENOSOURCE, LLC and HAWKEYE
 BREEDERS SERVICE, INC.,
       Defendants.
 _________________________________           Case No. 19-CV-30-CJW-KEM


 GENOSOURCE, LLC,
     Counter-Plaintiff,

 v.

 INGURAN, LLC, dba SEXING
 TECHNOLOGIES,
       Counter-Defendant.
 ___________________________________




{02682699.DOCX}
      Case 1:19-cv-00059-CJW-KEM Document 23 Filed 08/19/19 Page 1 of 4
 GENOSOURCE, LLC,
     Plaintiff,

 v.
                                                            Case No. 19-CV-59-CJW-KEM
 INGURAN, LLC, dba SEXING
 TECHNOLOGIES,
      Defendant.



       Pursuant to Local Rule 41(b), the Parties GenoSource, LLC (“GenoSource”), Inguran,

LLC dba Sexing Technologies (“ST”) and Hawkeye Breeders Service, Inc. (“Hawkeye”;

GenoSource, ST and Hawkeye are collectively “the Parties”) hereby provide notice to the Court

(and the Clerk of Court) that GenoSource and ST have settled their dispute, which settlement

will result in the dismissal of all pending claims against all Parties. Pursuant to their settlement,

the Parties are working on the preparation of formal settlement documents, including the filing of

final dismissal pleadings pursuant to Fed. R. Civ. P. 41(a) in the above-referenced actions within

30 days in accord with LR 41(b).

Date: August 19, 2019                                 /s/ Timothy J. Hill
                                               TIMOTHY J. HILL (#LI0015821)
                                                      Direct Dial: (319) 861-8758
                                                      Email: thill@bradleyriley.com
                                               DAVID M. CAVES (#AT0012961)
                                                      Direct Dial: (319) 861-8728
                                                      Email: dcaves@bradleyriley.com
                                                      of
                                               BRADLEY & RILEY PC
                                               2007 First Avenue SE
                                               P.O. Box 2804
                                               Cedar Rapids, IA 52406-2804
                                               Phone: (319) 363-0101
                                               Fax: (319) 363-9824

                                               and

                                               Holly A. Harrison     (Illinois #6191675)
                                                      Direct Dial: (312) 638-8777
                                                      Email: hollyharrison@hlawllc.com


{02682699.DOCX}                    2
     Case 1:19-cv-00059-CJW-KEM Document 23 Filed 08/19/19 Page 2 of 4
                                  Michael L. Rice        (Illinois #6325385)
                                         Direct Dial: (312) 638-8781
                                         Email: mikerice@hlawllc.com
                                  David G. Jorgensen (Illinois #6309359)
                                         Direct Dial: (312) 638-8779
                                         Email: davidjorgensen@hlawllc.com
                                  Katherine Anne Garceau Sobiech
                                         (Illinois #6323929)
                                         Direct Dial: (312) 638-8789
                                         katherinegarceau@hlawllc.com
                                  Harrison Law LLC
                                  One N. LaSalle Street, Suite 2001
                                  Chicago, IL 60602
                                  Phone:          (312) 638-8776
                                  Fax:            (312) 638-8793
                                  (Admitted Pro hac vice)

                                  ATTORNEYS FOR GENOSOURCE, LLC




                                          /s/ Angela Morales
                                  Jesse Linebaugh, AT0004744
                                  jesse.linebaugh@faegrebd.com
                                  Angela Morales, AT0005476
                                  angela.morales@faegrebd.com
                                  FAEGRE BAKER DANIELS LLP
                                  801 Grand Avenue, 33rd Floor
                                  Des Moines, IA 50309-8011
                                  Telephone: (515) 248-9000
                                  Facsimile: (515) 248-9010

                                  Kirt S. O’Neill, pro hac vice admitted
                                  koneill@akingump.com
                                  Dennis J. Windscheffel, pro hac vice admitted
                                  dwindscheffel@akingump.com
                                  Clayton N. Matheson, pro hac vice admitted
                                  cmatheson@akingump.com
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  112 E. Pecan Street, Suite 1010
                                  San Antonio, TX 78205-1512
                                  Telephone: (210) 281-7000
                                  Facsimile: (210) 224-2035

                                  Michael F. Reeder, II, pro hac vice admitted
                                  mreeder@akingump.com


{02682699.DOCX}                    3
     Case 1:19-cv-00059-CJW-KEM Document 23 Filed 08/19/19 Page 3 of 4
                                                          AKIN GUMP STRAUSS HAUER & FELD LLP
                                                          1111 Louisiana St., 44th Floor
                                                          Houston, TX 77002-5200
                                                          Telephone: 713.220.5800
                                                          Facsimile: 713.236.0822

                                                          ATTORNEYS FOR INGURAN, LLC DBA
                                                          SEXING TECHNOLOGIES



                                                                 /s/ Jason M. Craig
                                                          John D. Hintze (AT0003507)
                                                          Jason M. Craig (AT0001707)
                                                          AHLERS & COONEY, P.C.
                                                          100 Court Avenue, Suite 600
                                                          Des Moines, Iowa 50309-2231
                                                          Telephone: 515/243-7611
                                                          Facsimile: 515/243-2149
                                                          E-mail: jhintze@ahlerslaw.com
                                                                  jcraig@ahlerslaw.com

                                                          ATTORNEYS FOR HAWKEYE BREEDERS
                                                          SERVICE, INC.



         CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of this
document was served upon all parties by CM/ECF electronic
notification this 19th day of August, 2019. I declare under
penalty of perjury that the foregoing is true and correct.


         /s/ Ashley Wessels




{02682699.DOCX}                    4
     Case 1:19-cv-00059-CJW-KEM Document 23 Filed 08/19/19 Page 4 of 4
